Citation Nr: 1720570	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  16-17 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for multiple sclerosis (MS) has been received.

2. Entitlement to service connection for MS.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1960 to March 1962.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2012 rating decision in which the RO declined to reopen the Veteran's claims for service connection for MS.  In June 2013, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2016, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2016.

Although the Veteran previously had a paper claims file, this  appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

Also, this appeal has been advanced on the Board's docket.  See 38 U.S.C.A. § 7107(a)(2)(C) (West 2014) and 38 C.F.R. § 20.900(c) (2016).

The Board's decision reopening the claim for service connection for MS is set forth below.  The de novo claim for service connection for MS is addressed in the remand following the order; this matter is being remanded to the agency of original jurisdiction (AOJ) .  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  In a February 2007 rating decision, the RO denied service connection for MS.  Although the Veteran timely filed an NOD, the Veteran did not perfect an appeal with a timely-filed substantive appeal after issuance of a July 2008 SOC (which reflects consideration of additional evidence and argument).

3.  Additional evidence received since the February 2007 rating decision (and the July 2008 SOC issued in furtherance of the Veteran's unperfected appeal of that decision) includes evidence that is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for MS, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 2007 rating decision in which the RO denied service connection for MS is final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen the service connection claim for MS.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the Veteran's request to reopen, the Board finds that all notification and development action needed to render a fair decision on that aspect of the appeal has been accomplished.

At the time of the prior denial and currently, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be presumed for certain chronic diseases to include MS, if manifested to a compensable degree within prescribed time period (seven years for MS) following separation from active duty service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014), 38 C.F.R. §§ 3.307, 3.309 (2016).

In this case, the Veteran's claim for service connection for MS was previously denied by the RO in a February 2007 rating decision.  The evidence of record at the time primarily consisted of the Veteran's service treatment records, various lay statements, and private treatment records.  In its decision, the RO explained that MS did not have its onset in service and did not manifest to a compensable degree within seven years of discharge. 

In March 2007, VA received the Veteran's NOD and request for de novo review.  In July 2008, the RO issued an SOC that reflects consideration of all new argument and evidence submitted by the Veteran.  The claim for MS remained denied and a substantive appeal was not received within 60 days; hence, the appeal was not perfected.

As such, the RO's February 2007 decision is final as to the evidence of record at that time (and, at the time of the July 2008 SOC issued in furtherance of the unperfected appeal of that denial), and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

In this case, the Veteran sought to reopen his claim for service connection in May 2011.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since the February 2007 rating decision and the July 2008 SOC issued in furtherance of the Veteran's unperfected appeal of that decision includes updated private treatment records, the report of a November 2011 VA examination, and a medical opinion from Dr. B.W.T., M.D.  In the opinion, Dr. B.W.T. stated that the Veteran was diagnosed with MS in 2006, had symptoms of MS present in 1966 and that ". . . it is very possible that [the Veteran] had multiple sclerosis long before it was actually diagnosed."

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for MS.  The evidence is "new" in that it was not before agency decision makers at the time of the February 2007 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it goes to the question of whether MS had its onset in service.  Indeed, Dr. B.W.T. raised that possibility that the Veteran had MS during his period of active service or that symptoms manifested within seven years of the Veteran's separation of service.  To that end, this evidence relates to an unestablished fact necessary to substantiate the claim for service connection for MS and raises a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).

As such, the Board concludes that the criteria for reopening the claim for service connection for MS are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material to reopen the previously denied claim for service connection for MS has been received, to this limited extent only, the claim is granted.


REMAND

The Board's review of the claims file reveals that further AOJ action on the reopened claim is warranted.

Although, as indicated, a private medical opinion has, in part, formed a basis for reopening the claim, the medical evidence currently of record-to include a medical opinion generally indicating that is ". . . very possible that [the Veteran] indeed had multiple sclerosis long before it was actually diagnosed. . ."- is insufficient to resolve the claim for service connection, on the merits, as the opinion is, essentially, speculative, and, hence, not probative (see,  e.g., Obert v. Brown, 5 Vet. App. 30, 33 (1993)), and does not establish the onset of MS coincident with service.  Also, while other medical evidence of record likewise suggests that the Veteran may have experienced symptoms indicative of MS prior to the diagnosis, such evidence also does not sufficiently establish that MS as likely as not had its onset during  service..  The Veteran was afforded a VA examination in December 2011, at which time the examiner diagnosed  MS.  The examiner merely noted "1966 bell's palsy.  10 years later numbness in legs."  In diagnosing MS, the examiner noted that MS was diagnosed in 1966.  However, the examiner offered no opinion as to the etiology of MS, to include whether such manifested to a compensable degree within seven years of the Veteran's separation of service.  

Under these circumstances, the Board finds that further development of the claim to obtain further medical opinion in this regard is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Prior to taking action responsive to the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should  give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the de novo service connection claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159 should be obtained.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the Veteran should be notified of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from the December 2011 VA examiner an addendum opinion addressing the etiology of current MS.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the record, and arrange to obtain an addendum opinion from an appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo examination if one is deemed necessary in the judgment of the physician designated to provide the addendum opinion.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions. 

If the Veteran is examined, all appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

With respect to MS, the physician should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability: (a) first manifested in service; (b) manifested to a compensable degree within seven years of service discharge (i.e., March 1969); OR (c) is otherwise medically-related to service. 

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence, to particularly include the medical opinion of Dr. B.W.T. and the reports that symptoms began in 1966.

The physician must also consider and discuss all lay assertions-to include the Veteran's competent assertions as the onset, nature, and continuity of symptoms. 

The physician is advised that the Veteran is competent to report his symptoms and history, and that the lay assertions in this regard must be considered in formulating the requested opinion.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why. 

All examination findings/testing results, along with complete, clearly stated rationale for the conclusions reached, must be provided.  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the claim remaining on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication), and legal authority.

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an n appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


